Quillian, Presiding Judge.
Appeal was taken from the judgment confirming a foreclosure sale. Omitted from the judgment were findings of fact and conclusions of law which are mandatory in such proceedings. Pruitt v. First Nat. Bank, 142 Ga. App. 100 (235 SE2d 617). The judgment is therefore vacated and the case remanded with direction that a new judgment be entered containing findings of fact and conclusions of law, with right of appeal to the losing party. Dixie-Land Iron &c. Co. v. Piedmont Iron *264&c. Co., 233 Ga. 970 (213 SE2d 897).
Argued September 6,1978
Decided September 21, 1978.
G. Michael Hartley, William L. Martin, III, for appellant.
Hollis B. Johnson, for appellee.

Judgment vacated and the case remanded with direction.


Webb and McMurray, JJ., concur.